Citation Nr: 0407101	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for the award of a 
nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which awarded a nonservice-
connected pension effective from July 23, 2001.  

In October 2003, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  On July 3, 2001, a letter from the veteran's congressman 
was received.  In this statement, the congressman indicated 
that he was contacting the VA on behalf of the veteran 
regarding a claim for non-service-connected pension benefits 
that the veteran filed on June 20 with Disabled American 
Veterans.  Statements from the veteran were included with the 
congressman's letter.   

2.  On July 23, 2001, a statement from the veteran's 
representative, Disabled American Veterans, was received.  In 
this statement, the veteran's representative indicated that 
the veteran was claiming entitlement to nonservice-connected 
pension benefits.  The representative submitted an income-net 
worth and employment statement that was completed by the 
veteran.  

3.  In September 2001, the RO awarded nonservice-connected 
pension benefits effective from July 23, 1001.



CONCLUSION OF LAW

An effective date of July 3, 2001 for the award of 
nonservice-connected pension benefits is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veteran Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  VA's 
General Counsel has held that the Court's statements 
regarding the "fourth element" were dicta.  VAOPGCPREC 01-
2004 (2004).

In a letter dated in August 2001, VA notified the veteran of 
the evidence needed to substantiate the claim for nonservice-
connected pension benefits and offered to assist him in 
obtaining any relevant evidence.  In October 2001, it sent 
another letter informing him that he could submit evidence 
himself.  Thereby putting him on notice to submit relevant 
evidence in his possession.  The October 2001 letter 
erroneously informed the veteran that the evidence must show 
entitlement to service connection in order to establish 
entitlement.  However, this error was remedied by information 
contained in subsequent rating decisions, and the SOC.  

In the May 2002 statement of the case, VA notified the 
veteran of the criteria for establishing an earlier effective 
date for the award of his pension claim.  The statement of 
the case notified the veteran of the evidence that the RO had 
obtained and considered and notified the veteran of the 
evidence they needed from him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran did not receive a specific VCAA letter with 
regard to the question of entitlement to an earlier effective 
date.  However, the effective date issue is a "down stream" 
issue from that of entitlement to pension.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues."  VAOPGCPREC 8-2003 (2003); 
68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 420-2.  In the present 
case, VCAA notice was provided prior to the initial 
adjudication.  Additional notice was provided after the 
initial adjudication.  

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  Under 
the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(a). 

The effective date of an award of pension based on claim 
received on or after October 1, 1984, will be the date of 
claim.  38 C.F.R. 3.400(b).  An exception exists where 1.) a 
veteran claims retroactive benefits within one year of 
entitlement and 2.) shows that a disability prevented filing 
a claim for at least the first 30 days after becoming 
incapacitated.  In that case, the award may be effective from 
the date of receipt of claim or date entitlement arose, 
whichever is to the veteran's advantage.  38 C.F.R. 3.400 
(b)(1).  However, the veteran must specifically claim 
retroactive benefits.  Wilson v. Brown, 5 Vet. App. 103, 107-
108 (1993), 38 C.F.R. 3.151(b).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

The provisions of 38 C.F.R. § 3.155(a) (2003), provide that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
[VA], from a claimant...may be considered 
an informal claim.  Such informal claim 
must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it (the formal claim) will be 
considered filed as of the date of 
receipt of the informal claim.  
38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2003). 

A claim for compensation will be considered a claim for 
pension where the record shows the veteran was eligible for 
pension at the time of the compensation claim.  Stewart v. 
Brown, 10 Vet. App. 15, 18-19 (1997); Kellar v. Brown, 6 Vet. 
App. 157, 162 (1994); Waddell v. Brown, 5 Vet. App. 454, 457 
(1993); Ferraro v. Derwinski, 1 Vet. App. 1 Vet. App. 326, 
333 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran has not claimed, nor does the record show, that 
he submitted a claim for retroactive pension benefits within 
one year of the award, or that he was incapacitated from 
making a pension claim for 30 days after he became 
unemployable.  Therefore, the provisions of 38 C.F.R. 
§ 3.400(b)(1) cannot serve as the basis for an earlier 
effective date.

The veteran contends that the effective date for the award of 
the nonservice-connected pension benefits should be in May 
1995.  

At the hearing before the Board in October 2003, the veteran 
stated that he became too disabled to work in April 1992.  
The veteran testified that prior to 2001, he had gone to VA 
for help.  He stated that he had sought help from VA in New 
York and but that he was told that VA could not help him.  He 
indicated that he called VA around the time he was awarded 
Social Security benefits, which was in May 1995.  The veteran 
stated that he also sought help from the Ohio Veterans 
Service.   

Review of the record reveals that the veteran's 
representative submitted a statement to VA on July 23, 2001.  
In this statement, the representative indicated that the 
veteran wanted to file a claim for nonservice-connected 
pension benefits.  The RO assigned the effective date of the 
award of nonservice-connected pension benefits from July 23, 
2001 and indicated that this date was the date of the claim.  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to July 23, 2001.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  A review of the file reveals that on 
July 3, 2001, a statement from the veteran's congressman was 
received.  In this statement, the congressman indicated that 
he had been contacted by the veteran and the veteran had 
requested the congressman's assistance in getting nonservice-
connected pension benefits retroactive to 1990, when he first 
went to VA in Ohio to apply for benefits.  This statement can 
be construed as a claim for nonservice-connected pension 
benefits since the veteran expressed an intent to apply for 
such benefits.  38 C.F.R. § 3.155(a) specifically states that 
an informal claim may be filed by the veteran's member of 
Congress.  

Thus, the Board finds that the July 3, 2001 statement to be 
an informal claim for nonservice-connected pension benefits.  
Accordingly, under the applicable law and regulations, July 
3, 2001, the date of the informal claim, is the proper 
effective date for the award of nonservice-connected pension 
benefits.  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to July 3, 2001.  

Review of the record reveals that on October 7, 1976, a 
statement from the veteran was received; in this statement, 
he indicated that he wanted to file a claim for compensation 
for acne.  His formal application for compensation for acne, 
cyst, pain in the back and on the left side, headaches, and 
sore throat was received on October 26, 1976.  

In a statement received on July 11, 1977, the veteran 
requested a waiver of overpayment indebtedness.  He indicated 
that he was working.  

In a statement received by the RO in New York on October 16, 
1990 and was received by the RO in St. Petersburg on March 
22, 1995, the veteran indicated that he moved back to New 
York from Florida and he wanted his VA check mailed to the VA 
agent cashier in New York.  He reported that he was homeless 
and living in a shelter.

In an undated report of contact, it is noted that the veteran 
called to find out what had happened to his direct deposit, 
and that he wanted "an increase."  In a statement received 
on May 5, 1995, the veteran indicated that he wanted an 
increase in benefits because he was having problems with his 
operation incision.  

At the hearing the veteran submitted copies of Social 
Security benefits applications and awards, state disability 
determinations, notes from consultations with a veteran's 
service officer at the Hamilton, Ohio County Veterans Service 
Commission with applications for assistance made to that 
commission with supporting documents; bank statements, 
utility and other bills with notices of disconnection of 
service from utilities, copies of his drivers license, and 
reports of private physical and psychiatric evaluations in 
October 1991.  The veteran also submitted copies of birth and 
marriage certificates, as well as his certificate of 
discharge from service.

None of the evidence submitted by the veteran at the hearing 
could serve as the basis for an earlier effective date for 
the award of pension.  None of the evidence was submitted to 
VA prior to July 3, 2001.  See 38 C.F.R. § 3.1(r) which 
provides that "Date of receipt" means the date on which a 
claim, information or evidence was received in the VA.  

His 1976, 1977, 1990, and 1995 claims for compensation or 
increases in compensation could potentially be claims for 
pension under 38 C.F.R. § 3.151(a).  However, none of these 
communications allege that he veteran was unemployed or was 
too disabled to work.  As noted above, a claim must evidence 
some intent to assert entitlement to the benefit.  In order 
to be considered a claim for pension, there must have been 
evidence that in, or submitted with the applications that VA 
could construe as a claim for pension.  Stewart v. Brown, at 
18-19.

While the October 1990 statement did report that the veteran 
was homeless and living in a shelter.  There was no evidence 
in the application, or accompanying the application, that the 
veteran was unemployed due to disability, or even unemployed.

The veteran also argues that he had been given incorrect 
advice regarding his eligibility for pension benefits by the 
VA over the years.  In the present case, even if the 
veteran's assertion that he was given inaccurate information 
by a VA employee about eligibility for nonservice-connected 
pension benefits was true, there is still no legal basis for 
allowing an earlier effective date for the veteran's claim.  
The veteran's assertion is construed as a claim for relief on 
the grounds of equitable estoppel.  That is to say, the Board 
takes the veteran to be arguing that, because VA previously 
misinformed him about the operation of the law pertaining to 
eligibility for pension benefits, and because he relied on 
that misinformation to his detriment, the government should 
now be precluded from denying the benefit in question.  In 
this regard, Court has held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 
8 Vet. App. 246, 351 (1995); McTighe v. Brown, 7 Vet. App. 
29, 20 (1994). 

Recently the United States Court of Appeals for the Federal 
Circuit has held that equitable tolling could not be applied 
to provide an effective date earlier than that specifically 
provided by statute.  That is equitable tolling could not be 
used to award benefits prior to the date of claim where the 
statute required that awards be effective no earlier than the 
date of claim.  Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 
2003); Rodriguez v. West, 189 F.3d 1351 (1999). 


Accordingly, under the applicable law and regulations, July 
3, 2001, the date of the informal claim, is the proper 
effective date for the award of nonservice-connected pension 
benefits.  Entitlement to an earlier effective date for the 
award of nonservice-connected pension benefits is granted to 
that extent.   


ORDER

Entitlement to an effective date of July 3, 2001 for the 
award of nonservice-connected pension benefits is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



